DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	The 112 rejections pertaining to “wherein the adjusting wheel is formed completely or partially of an elastically yieldable material” is maintained.  All other 112 rejections are withdrawn.	The 102 rejections are withdrawn. New rejections are set forth herein and are made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 introduces a structure in which the separate part is coaxial to the second crimping matrix and gears connect the serperate part to the second crimping matrix.  The Examiner does not see this configuration in the original specification, drawings or claims.  As such this is to be considered new matter. 
Claims 25-26 are rejected due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 17 recites the limitation “wherein the adjusting wheel is formed completely or partially of an elastically yieldable material.”  It is unclear what an elastically yieldable material is.  The specification in paragraphs [0070 or 0272] does not appear to give any further detail on the claimed limitation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (DE8029841U1) in view of Frenken (US 5,802,908).
Regarding claim 1, (Currently Amended) Franz discloses crimping pliers configured to crimp cable lugs onto electrical conductors, comprising:
a first crimping jaw (Item 5); 
a second crimping jaw (Item 4), the first and second crimping jaws being pivotally connected together at a pivot (Item 3) such that the first and second crimping jaws can be pivoted towards one another; 
a first crimping matrix (Item 14) mounted for rotation on the first crimping jaw around a first axis of rotation, the first crimping jaw having a circumference and plurality of different first crimping dies formed in the circumference thereof; 
a first interlock (Items 26/28) provided on the first crimping jaw; a
 second crimping matrix (Item 15) mounted for rotation on the second crimping jaw around a second axis of rotation, the second crimping jaw having a circumference and plurality of different second crimping dies formed in the circumference thereof; and 
wherein the interlocks are configured to lock the crimping matrices into working positions, the crimping matrices are configured to be rotationally displaced in a movement transverse to the axes of rotation to unlock the crimping matrices from the working positions (Paragraph [0026].  
Franza fails to explicitly disclose a second interlock provided on the second crimping jaw.  Frenken teaches a first and second interlock (Items 38 and 39) to hold the first and second crimping matrices in place (Items 27 and 29).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a second interlock to the plier of Franz for holding the second crimping matrix in place as taught by Frenken.  Such a modification is viewed as a duplication of parts.  It has been held a mere duplication of essential working part of device involves only routine skill in the art (see MPEP2144.04).  Having a second interlock would ensure the second crimping matrix would not move once the right die is selected.
Regarding claim 14, (Currently Amended) Franz in view of Frenken disclose the crimping pliers according to claim 1, wherein each interlock includes a spring (item 26 is referred to as a leaf spring) and wherein each crimping matrix can be moved from the respective working position only against action of the respective spring (Franz Paragraph [0026]).  
Regarding claim 15, (Currently Amended) Franz in view of Frenken disclose the crimping pliers according to claim 14, wherein a biasing force of the respective spring force permits rotation of the respective crimping matrix by hand (Franz Paragraph [0026]).  .  
Regarding claim 27, (New) Franz in view of Frenken disclose the crimping pliers according to claim 1, wherein each crimping die is formed by tooth-like projections (Franz Figure 2).

Claims 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 7,536,896) in view of Schmode (US2004/0093999) in view of Frenken (US 5,802,908).
Regarding claim 18, Hung discloses a crimping pliers configured to crimp cable lugs onto electrical conductors, comprising: 
a first crimping jaw (Item 4);  
46a second crimping jaw (Item 5), the first and second crimping jaws being pivotally connected together at a pivot (Item 40) such that the first and second crimping jaws can be pivoted towards one another; 
a first crimping matrix (Item 6) mounted for rotation on the first crimping jaw around a first axis of rotation (Item 62 and 63), the first crimping jaw having a circumference and plurality of different first crimping dies formed in the circumference thereof; 
a second crimping matrix (Item 7) mounted for rotation on the second crimping jaw around a second axis of rotation (Item 72 and 73), the second crimping jaw having a circumference and plurality of different second crimping dies formed in the circumference thereof; 
a separate part (Item 8 or 9) attached to the second crimping matrix (either directly or in cooperation with Item 9, further everything is attached since its apart of a single tool), wherein the separate part is not exposed to crimping forces (best shown in figure 2, Items 63 and 73 are mounted in a manner that Item 8 and 9 doesn’t take force)
wherein the separate part is fixedly attached to the second crimping matrix such that that serpeate part rotates with the second crimping matrix (through Item 80).  
Hung fails to explicitly disclose wherein the pivot axis and the first and second axes of rotation extend parallel to each other.  
Frenken teaches a crimping tool wherein the pivot axis (Item 6) and the first and second axes of rotation (Items 32 and 31) extend parallel to each other.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to rearrange the tool of Hung such that the crimping matrixes rotated parallel to the pivot axis as taught by Frenken.  Such a modification is viewed as a rearrangement of parts which has been held to be of normal routine of one skilled in the art (see MPEP 2144.04).  Such a modification would change the direction on which the first and second matrix aligned, but would not affect the operation of crimping the electrical connectors.  The modification would be beneficial for different size connectors or different arrangement of connectors which might require the multiple crimping diameters to a single connector as taught by Frenken.
Hung fails to explicitly disclose wherein symbols are applied to the separate part and  the separate part is formed of a different material from a material from which the second crimping matrix.
Schmode teaches a separate part (Item 4) which controls the type of crimp applied by the tool includes wherein symbols are applied to the separate part (Paragraph [0033]) and  the separate part is formed of a different material from a material from which the second crimping matrix (Paragraph [0024 and 32]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the separate part of Hung to include the symbol marks and have it made of a plastic material as taught by Schmode.  Doing so would allow the user to easily select the appropriate die they want to use.  This would save time and hassle of consistently checking the appropriate die.  Further the plastic material would allow for these symbols to easily be added (Schmode Paragraph [0020]) .
Regarding claim 22 (Original), Hung in view of Frenken in view of Schmode disclose the crimping pliers according to claim 18, wherein the symbols are printed onto the separate part (Schmode Paragraph [0020]).  
Regarding claim 23 (Original), Hung in view of Frenken in view of Schmode disclose the crimping pliers according to claim 18, wherein the symbols are formed integrally with the separate part (Schmode Paragraph [0020]).  
Allowable subject Matter
Claims 3-9, 11-13, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art fails to disclose a first and second crimping dies with acute angles in respect to the first and second interlocks.  This is due to the fact that the interlocks of Franz are different than those of the instant application.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Regarding the 112b rejection to “wherein the adjusting wheel is formed completely or partially of an elastically yieldable material”, Applicant argues “elastically yieldable material” appears in several different US Patents.  Every applicant is allowed to be their own lexicographer. Thus the test if something is indefinite comes to each application.  In this instance, the specification does not give any further detail to what “the adjusting wheel is formed completely or partially of an elastically yieldable material” means.  Every material has a certain level of elasticity.  This is commonly defined individually by young’s Modulus.  Since there is no further definition of “the adjusting wheel is formed completely or partially of an elastically yieldable material” there is no way for the public to understand the meets and bounds of the claims.  Further if it to be interpreted broadly, would the claim be further limiting. As such the 112 rejections are maintained.
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723